Mobton, J.
The question in this case relates to the admis-
sibility of the testimony of the plaintiff, who was the owner, respecting the value of the horse and buggy before and after the accident. Without undertaking to decide that in every case the fact of ownership qualifies a party to testify to the value of or damage to property, we think that the evidence was rightly admitted in the present case. It has been held that the owner of real estate was competent to testify to the damage done to his property by the taking of a part of it for a railroad, and also that his opinion regarding the value of his estate was admissible. Shattuck v. Stoneham Branch Railroad, 6 Allen, 115. Snow v. Boston & Maine Railroad, 65 Maine, 230. Patch v. Boston, 146 Mass. 52, 57. Blaney v. Salem, 160 Mass. 303.
In Mercer v. Pose, 67 N. Y. 56, the plaintiff was permitted to testify to the value of the services rendered by him, which were the subject of the suit. In other cases parties sufficiently familiar with the property in controversy to express an opinion upon *45its value have been allowed to do so, though not regarded as experts. Walker v. Boston, 8 Cush. 279. Shaw v. Charlestown, 2 Gray, 107, 109. Haskins v. Hamilton Ins. Co. 5 Gray, 432. Whitman v. Boston & Maine Railroad, 7 Allen, 313. Reed v. Washington Ins. Co. 138 Mass. 572, 577.
Ordinarily the owner of a horse aúd buggy may be presumed to have such a familiarity with them as to know pretty nearly, if not actually, what they are worth, although he does not buy and sell horses or carriages.
In Berney v. Dinsmore, 141 Mass. 42, no question was presented concerning the admissibility of the plaintiff’s opinion respecting the value of the ring. She did not offer to testify to its value. Hxaeptions overruled.